UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4115


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DYLAN SHANE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00669-RBH-4)


Submitted:   July 18, 2014                 Decided:   July 24, 2014


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Edye U. Moran, MORAN LAW OFFICES, Columbia, South Carolina, for
Appellant. Arthur Bradley Parham, Esq., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant     to    a    written       plea       agreement,         Dylan     Shane

Johnson    pled     guilty    to    conspiracy         to    distribute         cocaine      and

cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

846 (2012).         Johnson negotiated a Fed. R. Crim. P. 11(c)(1)(C)

agreement,     in    which    the    parties      stipulated          that      a   108-month

sentence    was     appropriate.          The     district         court      accepted       the

sentencing stipulation and sentenced Johnson to 108 months in

prison.

            Johnson     appeals.          His     attorney         has     filed      a     brief

pursuant      to    Anders     v.     California,           386 U.S. 738     (1967),

questioning whether the district court complied with Fed. R.

Crim. P. 11 but conceding that there was full compliance with

the   Rule.         Counsel    also    questions            whether      this       Court    has

jurisdiction to review Johnson’s sentence and concludes that it

does not.      Johnson was advised of his right to file a pro se

supplemental brief but has not filed such a brief.                            We affirm in

part and dismiss in part.

            Our     review    of    the     transcript        of    Johnson’s         Rule    11

transcript reveals that the district court complied with the

Rule,   the    plea     was    knowingly         and    voluntarily           entered,       and

Johnson    conceded      his       guilt.         Accordingly,           we     affirm       his

conviction.



                                             2
               We     agree     with       counsel         for      Johnson      that    we     lack

jurisdiction          to    review         Johnson’s          sentence.           The     statute

governing           appellate        review        of       a       sentence       limits        the

circumstances under which a defendant may appeal a sentence to

which    he    stipulated       in     a    Rule       11(c)(1)(C)        plea    agreement          to

claims that his sentence “was (1) imposed in violation of the

law, (2) imposed as a result of an incorrect application of the

Guidelines, or (3) is greater than the sentence set forth in the

plea agreement.”             United States v. Calderon, 428 F.3d 928, 932

(10th Cir. 2005); see 18 U.S.C. § 3742(a), (c) (2012).                                    None of

the exceptions applies here.                      Johnson’s sentence is below the

statutory          maximum      of        life        in    prison.        See      21        U.S.C.

§ 841(b)(1)(A).            Further,        the     sentence         was   not    imposed        as    a

result    of       incorrect    application            of     the    Sentencing         Guidelines

because       it    was    based     on     the       parties’       agreement—not         on    the

district       court’s      calculation           of    the      Guidelines       range.         See

United States v. Brown, 653 F.3d 337, 339-40 (4th Cir. 2011);

United States v. Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005).

Finally, 108 months is the exact sentence set forth in the plea

agreement.           Accordingly, we conclude that review of Johnson’s

stipulated sentence is precluded.

               Pursuant to Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal. We

therefore affirm Johnson’s conviction but dismiss the appeal of

                                                  3
his    sentence.      This    court   requires    that       counsel    inform    his

client, in writing, of the right to petition the Supreme Court

of the United States for further review.                 If Johnson requests

that   a   petition    be    filed,   but    counsel   believes        that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                     Counsel’s motion

must state that a copy thereof was served on his client.                              We

dispense    with      oral   argument       because    the     facts     and    legal

contentions    are    adequately      presented   in    the    materials       before

this court and argument would not aid the decisional process.



                                      AFFIRMED IN PART; DISMISSED IN PART




                                        4